Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 13-15, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chi (US 20170038845 A1).
Regarding claim 1, Chi teaches an electronic device, comprising: a flexible display (e.g. a flexible display- para. 114); at least one sensor; at least one processor functionally connected to the flexible display and the at least one sensor; and a memory functionally connected to the at least one processor, wherein the memory is configured to store instructions which (para. 49 and 58), when executed, cause the at least one processor to: 
identify wearing state information of the electronic device by using the at least one sensor; display first object information on a first display area of the flexible display, based on at least the identified wearing state information; identify a situation change of the electronic device by the at least one sensor; in response to identifying the situation change, acquire situation information of the electronic device or posture information of the electronic device by using the at least one sensor; and display second object information on a second display area comprising at least a partial area of the first display area of the flexible display, based on at least the acquired situation information and/or the posture information (e.g. In doing so, the controller 180 can adjust an output location of the object 620 in accordance with an arm on which the watch type terminal is worn. In particular, if the display unit 151 in landscape mode is divided into two parts by a virtual line, the controller 180 can control the object 620 to be outputted to a region opposite to the mobile terminal worn arm. For instance, referring to FIG. 6A, if the watch type terminal is worn on a user's left arm, the object 620 can be outputted to a right side of the display unit 151. On the other hand, referring to FIG. 6B, if the watch type terminal is worn on a user's right arm, the object 620 can be outputted to a left side of the display unit 151- para. 171-173 and figs. 6A-B). Since the claim states “and/or”, only one condition needs to be met.
Regarding claim 2, see the rejection of claim 1 above. Chi further teach/es wherein the memory is further configured to store instructions which, when executed, cause the at least one processor to identify the wearing state information comprising at least one of whether the electronic device is being worn, a wearing position on which the electronic device is being worn, or a wearing orientation in which the electronic device is being worn, using the at least one sensor (e.g. para. 15, 68 and 171-173).
Regarding claim 3, see the rejection of claim 2 above. Chi further teach/es wherein the at least one sensor comprises at least one of a gyro sensor, a magnetic sensor, an acceleration sensor, a proximity sensor, and a biometric sensor (e.g. sensing unit- para. 54). 
Regarding claim 10, see the rejection of claim 1 above. Chi further teach/es wherein the memory is further configured to store instructions which, when executed, cause the at least one processor to identify the second display area within the first display area of the flexible display, based on the situation information and the posture information (Chi: Fig. 10A. shows a second display area 1020 within a first display area 1010).
Regarding claim 13, see the rejection of claim 1 above. Chi further teach/es wherein the memory is further configured to store instructions which, when executed, cause the at least one processor to: identify movement information of the electronic device by using the at least one sensor; and change and display the first object information or the second object information, based on the identified movement information (e.g. arm movement- Chi: para. 15, 171-173, 183, 220 and figs. 6A-B).
Claim(s) 14-15 recites similar limitations as claim(s) 1-2 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 1-2 is/are incorporated herein. Furthermore, Chi teaches a computer readable medium (para. 290).
Claim(s) 18 recites similar limitations as claim(s) 10 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 10 is/are incorporated herein. Furthermore, Chi teaches a computer readable medium (para. 290).
Claim(s) 20 recite(s) similar limitations as claim(s) 1 above, but in method form. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Furthermore, Chi teaches a method to carry out the invention (para. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4-6, 12, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi (US 20170038845 A1) as applied to claim 1 above, in view of Seo (US 20140028596 A1).
Regarding claim 4, see the rejection of claim 1 above. As can be seen above, Chi teach/es all the limitations of claim 4 except wherein the at least one sensor comprises a bending sensor configured to measure a bending degree of the flexible display, and the memory is further configured to store instructions which, when executed, cause the at least one processor to identify area segmentation information of the flexible display corresponding to the bending degree of the flexible display measured by using the bending sensor, wherein the bending state information comprises the area segmentation information of the flexible display.
In the same field of flexible displays, Seo teaches wherein the at least one sensor comprises a bending sensor configured to measure a bending degree of the flexible display, and the memory is further configured to store instructions which, when executed, cause the at least one processor to identify area segmentation information of the flexible display corresponding to the bending degree of the flexible display measured by using the bending sensor, wherein the bending state information comprises the area segmentation information of the flexible display (e.g. The controller 130 determines a screen activation region and a screen inactivation region of a display region of the flexible display 110 based on bending sensed by the sensor 120- para. 11, 76, 127 and figs. 23A-E). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use flexible displays.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Chi with the features of bending sensors as taught by Seo. The motivation would have been a method of using such a characteristic to control the various operations of the display apparatuses (para. 7).
Regarding claim 5, see the rejection of claim 4 above. Chi as modified by Seo further teach wherein the bending sensor comprises at least one of a flex sensor, a pressure sensor, a gyro sensor, an acceleration sensor (e.g. The sensor 120 may sense bending of the flexible display 110. Specifically, the sensor 120 may recognize a bending/folding location, a bending/folding direction, a bending/folding angle, a degree of bending/folding, a bending/folding speed, a number of times that bending/folding is performed, a bending/folding generating time, and a bending/folding holding time. The sensor 120 may include a bend sensor or a pressure sensor- para. 72 and 210). Since the claim states “at least one of”, only one condition needs to be met.
Regarding claim 6, see the rejection of claim 1 above. Chi as modified by Seo further teach wherein the memory is further configured to store instructions which, when executed, cause the at least one processor to identify the first display area among segmented areas of the flexible display, based on the wearing state information (Chi: para. 171-173 and figs. 6A-B) and the bending state information (Seo: para. 11, 76, 127 and figs. 23A-E).
Regarding claim 12, see the rejection of claim 4 above. Chi as modified by Seo further teach/es wherein the memory is further configured to store instructions which, when executed, cause the at least one processor to: identify area size information of the first display area or the second display area of the flexible display by using the bending sensor; and change and display the first object information or the second object information, based on the identified area size information of the first display area or the second display area (e.g. Referring to FIG. 10A and FIG. 10B, a quantity of a text message 1030 shown in FIG. 10B is greater than that of a text message 1020 shown in FIG. 10A. Hence, a time information 1010 shown in FIG. 10A may have a size greater than that of a time information 1010 shown in FIG. 10B- Chi: para. 204 and figs. 10A-B).
Claim(s) 16 recites similar limitations as claim(s) 4 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 4 is/are incorporated herein. Furthermore, Chi teaches a computer readable medium (para. 290).
Claim(s) 19 recites similar limitations as claim(s) 12 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 12 is/are incorporated herein. Furthermore, Chi teaches a computer readable medium (para. 290).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi (US 20170038845 A1) in view of Seo (US 20140028596 A1) as applied to claim 6 above, in view of Lee (US 20160224305 A1).
Regarding claim 11, see the rejection of claim 6 above. As can be seen above, Chi as modified by Seo teach/es all the limitations of claim 11 except wherein the memory is further configured to store instructions which, when executed, cause the at least one processor to activate the first display area or the second display area among the segmented areas of the flexible display, and deactivate a third display area different from the first display area and the second display area among the segmented areas (e.g. Referring to FIG. 6A, the electronic device 600 may be configured to determine an area of a display, which is hardly seen or difficult to see by the eyes directly, based on a sensor and to exclude a corresponding area from the display area. The left drawing in the drawing of FIG. 6A illustrates a case that the back of a hand faces up and corresponds to a viewing direction. In this case, a first area 610 (or Block 1) and a third area 650 (or Block 3) are excluded from the display area of the display and only a second area 630 (or Block 2) may be set as the display area of the display- Lee: para. 89 and fig. 6A). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use flexible displays. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Chi as modified by Seo with the features of blocked display areas as taught by Lee. The motivation would have been to give the user the best viewing direction (para. 89-90).
Allowable Subject Matter
Claim(s) 7-9 and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613